Citation Nr: 0002010	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  95-10 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from January 1945 to 
January 1946.  He died in September 1974.  The appellant is 
the veteran's spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
November 1994 rating determination by the Togus, Maine, 
Regional Office (RO).


FINDINGS OF FACT

1.  According to the death certificate, the veteran died in 
September 1974, at the age of 56, as a result of bronchial 
pneumonia due to hepatic failure secondary to cancer of the 
bladder with metastasis.  

2.  Entitlement to service connection for cause of the 
veteran's death was denied by the Board in December 1975.

3.  In March 1994, the veteran asserted a claim of 
entitlement to service connection for the cause of the 
veteran's death due to exposure to ionizing radiation.

4.  The veteran was not exposed to ionizing radiation.



CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death due to exposure to ionizing radiation is 
without legal merit.  38 U.S.C.A. §§ 1110, 1112, 1310 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307. 3.309, 3.312 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was first diagnosed with transitional cell 
carcinoma of the bladder, in August 1971, approximately 25 
years after separation from service.  He died in September 
1974.  His death certificate listed the cause of death as 
bronchial pneumonia due to hepatic failure secondary to 
cancer of the bladder with metastasis.  The appellant 
initially filed a claim for service connection for the 
veteran's cause of death in October 1974.  With that initial 
claim, she submitted an autopsy report and medical records 
from the veteran's final period of hospitalization beginning 
in July 1974.  An October 1974 rating decision denied the 
claim.  A final decision by the Board, dated in December 
1975, also denied the claim.

The appellant subsequently filed another claim for service 
connection in March 1994, contending that her husband's death 
due to bladder cancer developed as a consequence of exposure 
to ionizing radiation.  With that claim, she submitted a 
letter from the Defense Nuclear Agency.  The DNA's report, 
dated July 7, 1994, reflects that a review of available Army 
historical documents reveals that on September 25, 1945 while 
assigned to G Company, 136th Infantry Regiment, 33rd Infantry 
Division, the veteran arrived at Wakayama, Honshu, Japan 
(approximately 325 miles from Nagasaki and 175 miles from 
Hiroshima) aboard USS Mifflin (APA 207) from Lingayen Gulf, 
Luzon, Philippine Islands.  

The veteran later accompanied his unit to the Kyoto area 
(roughly 365 miles form Nagasaki and 215 miles from 
Hiroshima), remaining there until October 28, 1945 when he 
accompanied his unit to the Toyama area (approximately 525 
miles from Nagasaki and 340 miles form Hiroshima).  On 
December 25, 1945 the veteran was released from his with 
Company G, 136th Infantry Regiment and attached to the 11th 
Replacement Depot at Okazaki (roughly 440 miles from Nagasaki 
and 290 miles from Hiroshima) for transportation enroute to 
the continental United States.  

In summary, the DNA stated that Army historical records do 
not document the veteran's service with the American 
occupation forces at either Hiroshima or Nagasaki.  Available 
records place him no closer than 325 miles for Nagasaki and 
175 miles from Hiroshima.  At such distances, there was no 
risk of exposure to radiation from the strategic atomic 
bombing of either city.

Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service- 
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.312 (1999).


Service connection for the cause of the veteran's death 
originally was denied by the RO in October 1974 and, after an 
appeal of the matter ensued, by the Board in December 1975.  
The basis of the Board's denial of the claim was that 
carcinoma was not incurred or aggravated in service, did not 
become manifest to a compensable degree within one year of 
the veteran's discharge, and that a service-connected 
disability did not cause or contribute substantially or 
materially to the cause of death.  The December 1975 Board 
decision is final.  See 38 U.S.C.A. §§ 7103(a), 7104(a) (West 
1991 and Supp. 1999); 38 C.F. R. § 20.1100 (1999).  
Generally, a finally denied claim may be reconsidered only 
upon the presentation of new and material evidence.  See 
38 U.S.C.A. §  5108; 38 U.S.C.A. § 20.1105. However, the 
appellant is now claiming entitlement to service connection 
on the basis of exposure to ionizing radiation.  Such claims 
are governed by specific regulatory provisions enacted after 
the Board's 1975 decision.  See 50 Fed. Reg. 34459 (August 
26, 1985) (now codified at 38 C.F.R.§§ 3.309, 3.311).  Thus, 
the Board finds, as did, apparently, the RO, that the current 
claim is essentially a "new" claim, and that de novo rview 
is appropriate. 

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  First, if 
veteran exposed to radiation during active service later 
develops one of the diseases a listed in 38 C.F.R. 
§ 3.3.09(d), a rebuttable presumption of service connection 
arises.  See 38 C.F.R. §§ 3.307, 3.309.  The diseases listed 
in 38 C.F.R. 3.309(d) are ones in which the VA Secretary has 
determined that a positive association with radiation 
exposure exists.  Second, service connection may be 
established if a radiation-exposed veteran develops a 
"radiogenic disease" (one that may be induced by ionizing 
radiation, either listed at 38 C.F.R. § 3.311(b) or 
established by competent sicentific or medical evidence that 
the claimed condition is a radiogenic disease), if the VA 
Undersecretary of Benefits determines that a relationship, in 
fact, exists between the disease and the veteran's radiation 
exposure in service.  Third, service connection may be 
established by competent evidence establishing the existence 
of a medical nexus between the claimed condition and exposure 
to ionizing radiation during active service.  See Combee v. 
Brown, 34 F.3d 1039 (Fed.Cir. 1994).  See also Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).

Significantly, however, invocation of the above provisions is 
dependent upon establishing that the veteran was exposed to 
radiation during active service.  A "radiation-exposed 
veteran" is defined by 38 C.F.R. § 3.309(d)(3) as either a 
veteran who while serving on active duty or on active duty 
for training or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(b)(i), (ii).  38 C.F.R. § 3.311 
provides instruction on the development of claims based on 
exposure to ionizing radiation, and does not refer to any 
other types of radiation exposure.  Section 3.311(a) calls 
for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either § 3.307 or § 3.309, and where it is contended that the 
disease is a result of ionizing radiation in service..  

The appellant contends that her husband's death due to 
bladder cancer developed as a consequence of exposure to 
ionizing radiation during the occupation of Japan following 
the atomic bomb blasts at Hiroshima and Nagasaki in August 
1945.  While bladder cancer is among the diseases listed as a 
"radiogenic disease" (i.e., one that may be induced by 
radiation exposure) listed at § 3.311(b), that fact, alone, 
is not dispositive of the appeal.  Significantly, the DNA has 
concluded that the veteran was not at risk for exposure to 
ionizing radiation during active service; hence, a 
fundamental prerequisite to establishing service connection 
due to exposure to ionizing radiation by any means cannot be 
met.  See 38 C.F.R. § 3.309(d)(3)(vi).  As the DNA has 
concluded that there was no risk of radiation exposure, the 
veteran does not meet the definitition of a "radiation 
exposed veteran," and the appellant simply cannot establish 
entitlement to service connection for the cause of the 
veteran's death on the basis of exposure to ionizing 
radiation.  

In view of the foregoing, the Board must conclude that the 
laws and regulations governing service connection due to 
exposure to ionizing radiation have no applicability in the 
instant case.  Where, as here, the law, and not the evidence 
is dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet.App. 426, 
430 (1994). 



ORDER

The claim for service connection for the cause of the 
veteran's death due to exposure to ionizing radiation is 
denied as without legal merit.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

